DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on July 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed June 28, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
Regarding claim 1, the phrase “that is different strain” should be “that is a different strain”.
Regarding claim 1, there are two limitations “an input stream” and “as an input” that are similarly worded to a confusing effect.
In all the dependent claims, claims 2-8, the preambles “A symbiotic algae system according to” should be “The symbiotic algae system according to”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first algal harvesting system … wherein the first algal harvesting system separates the first algal biomass from the first effluent” in claim 1
“a second algal harvesting system separates the second algal biomass from the second effluent” in claim 1
“biomass processing system sized and configured to extract one or more of a lipid, a protein, a carbohydrate, a metabolite, a molecule, and a dye” in claim 8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“algal harvesting system” – includes one or more solid separators (instant specification, paragraph [0043]), and only in an embodiment is a settling tank (instant specification, paragraph [0044]).
“biomass processing system” – a standalone unit or a combination of centrifugation, filtration, drying, gravity settling, microbial or chemical based biomass aggregation, flocculation and sedimentation, etc., to further concentrate the algal solids (instant specification, paragraph [0045]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “suitable for”, used twice in the claim, does not clearly explain whether the claim language following the phrase is actually claimed as part of the invention. The phrase “suitable for” implies optional use of the limitation. In other words, the metes and bounds of the claim are not clearly set forth. Please use “configured to” claim language, or rewrite the claim to avoid the use of the phrase “suitable for”.
The term “smaller portion” in claim 1 is a relative term which renders the claim indefinite. The term “smaller portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner believes that this “smaller portion” is being compared against the “portion” from a first effluent, but it is unclear.
Regarding claim 1, the limitation “wherein the first heterotrophic algae strain is selected based upon the input stream, and wherein the second algal strain is selected based upon the first effluent” is a reference to a variable object that is dependent upon another variable. MPEP § 2173.05(b)(II). Please rewrite the claim limitation to be more specific about the nature of the first heterotrophic algae strain, the input stream, the second algal strain, and the first effluent. 
Claim 2 recites the limitation “second algal growth component” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the second algal growth component” could be used.
Claim 3 recites the limitation “first algal growth component” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the first algal growth component” could be used.
Regarding claim 4, the limitation “wherein the second algal strain is selected based upon the first effluent and the waste input” is a reference to a variable object that is dependent upon another variable. MPEP § 2173.05(b)(II). Please rewrite the claim limitation to be more specific about the nature of the second algal strain, the first effluent, and the waste input.
Regarding claim 5, the limitation “mature” is a relative term which renders the claim indefinite. The term “mature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant specification, the limitation “mature or considered ready for harvesting” (instant specification, paragraph [0043]) is not shown to be objective, but is rather subjective.
Regarding claim 7, the limitation “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 8, the limitation “sized” is a relative term which renders the claim indefinite. The term “sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 8, the limitation “biomass processing system” is defined in the specification to be a standalone unit or a combination of centrifugation, filtration, drying, gravity settling, microbial or chemical based biomass aggregation, flocculation and sedimentation, etc., to further concentrate the algal solids (instant specification, paragraph [0045]). However, in claim 8, the intended purpose of the “biomass processing system” is to extract one or more of a lipid, a protein, a carbohydrate, a metabolite, a molecule, and a dye, from the first algal biomass and/or the second algal biomass. This is a contradictory definition, as one separates the algae from the liquid, while the other is an extraction process of a particular molecule. Only in a specific, unclaimed embodiment is the extraction shown to occur from electrodes (instant specification, paragraph [0045]). Also, the “biomass processing system” appears to harvest algae by itself (instant specification, paragraph [0045] “algal biomass processing system 116 harvests algae from man-made water collection structure”), confusing the issue on whether the limitation refers to a harvesting system or a biomass processing system.
Dependent claims 2-8 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (WO 2010/014797) in view of Henderson (US 2012/0152829).
Regarding claim 1, Chi discloses a symbiotic (pg. 4) algae system (pg. 4) for removing nutrients (pg. 4) from an input stream (pg. 4) including organic carbon waste matter (pg. 4) and which is either phosphorus rich (pg. 16) or nitrogen rich (pg. 16), the symbiotic (pg. 4) algae system (pg. 4) comprising: a first algal growth component, wherein the first algal growth component includes a first container (Fig. 1, element E-2 or pg. 16) suitable for growing a first heterotrophic algae strain (pg. 19), and wherein the first algal growth component produces a first algal biomass (pg. 4), a first effluent (pg. 16) including a portion of the organic carbon waste matter (pg. 16) and a first growth byproduct (pgs. 9-10), and a carbon dioxide rich off-gas (pg. 12); and a second algal growth component fluidly coupled (Fig. 1) to the first algal growth component, the second algal growth component including a second container (Fig. 1, element E-5 or pg. 11) suitable for growing a second algal strain (pg. 19), wherein the second algal strain (pg. 19) is a phototrophic or mixotrophic algal strain (pg. 19) that is different strain (pg. 19 more than one strain listed) than the first heterotrophic algae strain (pg. 19), and wherein the second algal growth component produces a second algal biomass (pg. 4), a second growth byproduct (pg. 11), and an oxygen rich off-gas (a predictable result of a second algal strain from pg. 19), and a second algal harvesting system (Fig. 1, element E-6 or pg. 11) coupled to the second container (Fig. 1 or pg. 11), and the second algal harvesting system (Fig. 1, element E-6 or pg. 11) separates the second algal biomass (pg. 4), and wherein the second algal growth component receives, as an input (Fig. 1 or pg. 15), the first effluent (Fig. 1 or pg. 15), after removal of the first algal biomass (Fig. 1 and pg. 10), and also receives the carbon dioxide rich off-gas (Fig. 1), and wherein the first heterotrophic algae strain (pg. 19) is selected based upon the input stream (pg. 4), and wherein the second algal strain (pg. 19) is selected based upon the first effluent (pg. 16).
If Chi is deemed not to disclose the following limitations, it would have been obvious to do so:
wherein the first heterotrophic algae strain (pg. 19) is selected based upon the input stream (pg. 4), and wherein the second algal strain (pg. 19) is selected based upon the first effluent (pg. 16).
an oxygen rich off-gas
a second effluent including a smaller portion of the organic carbon waste matter
from the second effluent
wherein the first algal growth component receives the second effluent, after removal of the second algal biomass, and also receives the oxygen rich off-gas.
	Regarding 1) of claim 1, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Chi would be fully capable of operating in this manner given the numerous species disclosed (Chi, pg. 19) and the structure of the system of Chi. However, strictly to advance compact prosecution and to cite a reference, Chi specifically discloses a two-culture setup between oleaginous yeast and phototrophic Chlorella sorokiniana. It would have been obvious to one skilled in the art before the effective filing date to modify the oleaginous yeast to be a heterotrophic algae as a matter of simple substitution of one for the other, yielding predictable results given the disclosure from Chi (pg. 19, “Although no experimental data on cultivation of these species within this specific process is shown here, it is obvious that these species can be used as production microorganism species, since it has been proved the ability of both phototrophic and heterotrophic growth”).
	Regarding 2) of claim 1, oxygen is produced by photosynthetic lifeforms, including photosynthetic algae. In other words, oxygen would be a predictable off-gas from the second algal strain.
	Regarding 3) through 5) of claim 1, a second effluent is disclosed in Chi, through the following pathway from Fig. 1 (Fig. 1; E-5 to P-14 to E-6 to P-16 to E-7 to P-19 to P-04 to E-2).
	However, if Chi is deemed not to disclose the second effluent, Henderson discloses an effluent (paragraph [0059]); a first algal growth component receives the second effluent (paragraph [0059]), after removal of the second algal biomass (paragraph [0059] “separator”), and also receives the oxygen rich off-gas (Fig. 1B or paragraph [0063]).
	In the analogous art of wastewater treatment, it would have been obvious to one skilled in the art before the effective filing date to modify the system of Chi with the first algal growth component receiving the second effluent of Henderson in order to further extract nutrients from the second effluent.
	Additionally, concerning the limitations, it would have been obvious to one skilled in the art before the effective filing date to modify the system of Chi with a second effluent that is coupled to the first container (this is called a recycle stream in the art) in order to further extract nutrients from the second effluent.
	Chi does not disclose:
a first algal harvesting system coupled to the first container 
wherein the first algal harvesting system separates the first algal biomass from the first effluent 
Regarding 6) of claim 1, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Chi already discloses an algal harvesting system (Fig. 1, element E-6 or pg. 11) coupled to the second container (Fig. 1 or pg. 11).
Regarding 7) of claim 1, it would have been obvious to one skilled in the art before the effective filing date to modify the harvesting system of Chi to be duplicated (as in 4) of claim 1, above) for the additional separation of the first algal biomass from the first effluent in order to harvest byproducts and oils from the first algal culture. 
Notably, Chi already discloses that heterotrophic culture is easily harvested and has fast growth kinetics as well as high production; in comparison to phototrophic culture, heterotrophic culture can be at a higher density in larger vessels (Chi, pg. 2). This means that the heterotrophic culture of Chi is harvested in some fashion. Furthermore, Chi also discloses a separation process via centrifuge (Chi, pg. 11) from the heterotrophic culture where the spent broth from the heterotrophic culture is sent to the phototrophic culture (Chi, pg. 11). The pellet from this centrifugation process would be expected to contain the heterotrophic culture and thus be capable of being harvested at least by centrifuge. Furthermore, considering that the algae themselves can be heterotrophic and/or phototrophic (pg. 19), a duplication in harvest system for the same algal species may be expected.
Regarding claim 4, Chi discloses wherein the second algal growth component receives, as a second input (Fig. 1), a waste input (Fig. 1, from P-01 to P-03 to E-3 to P-07 and E-5), and wherein the second algal strain (pg. 19) is selected based upon the first effluent (Fig. 1 or pg. 15) and the waste input (Fig. 1, from P-01 through E-3 to P-07 and E-5). See also Chi, claim 11.
	Regarding claim 5, Chi does not disclose wherein the first algal biomass is not harvested until the first heterotrophic algal strain is mature.
	However, on a related note, Chi does disclose “in order to maximize reactor use, a heterotrophic reactor or culture that is no longer needed for seed production (or which has never been used for seed production) may be used for biomass and lipid accumulation” (instant specification, pg. 14).
	In addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The system of Chi would be fully capable of operating in this manner.
	Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the operation of the system of Chi in order to harvest the first algal biomass when the first heterotrophic strain is mature in order to maximize yield of the byproducts from the heterotrophic strain, rather than only relying on an initial, limited number of cells from inoculation of the reactor.
	Regarding claim 6, Chi does not disclose wherein the system has an EROI greater than 10.
	Regarding this limitation, the limitation does not add any structural limitations to the claimed apparatus and is, at best, merely methods of operating the claimed apparatus, which does not patentably distinguish the claimed apparatus from the prior art. MPEP § 2114. Assuming, arguendo, that this limitation is not deemed to be merely a method of operating the claimed apparatus, it would have been prima facie obvious for one of ordinary skill in the art to modify the apparatus of Chi to have any desired EROI in order to produce the energy required to make the system cost effective. Secondly, it would have been obvious to one skilled in the art before the effective filing date to modify the EROI to be greater than 10 under routine optimization (see MPEP § 2144.05(II)) in order to make the process more energy efficient and therefore more profitable.
	Regarding claim 7, Chi does not disclose wherein the system has an EROI of about 40.
Regarding this limitation, the limitation does not add any structural limitations to the claimed apparatus and is, at best, merely methods of operating the claimed apparatus, which does not patentably distinguish the claimed apparatus from the prior art. MPEP § 2114. Assuming, arguendo, that this limitation is not deemed to be merely a method of operating the claimed apparatus, it would have been prima facie obvious for one of ordinary skill in the art to modify the apparatus of Chi to have any desired EROI in order to produce the energy required to make the system cost effective. Secondly, it would have been obvious to one skilled in the art before the effective filing date to modify the EROI to be greater than 40 under routine optimization (see MPEP § 2144.05(II)) in order to make the process more energy efficient and therefore more profitable.
	Regarding claim 8, Chi discloses at least one biomass processing system (Fig. 1, element E-7 and pgs. 10 and 14) coupled to (Fig. 1) the first and/or second algal harvesting system (Fig. 1, element E-6 or pg. 11), the biomass processing system sized and configured to extract one or more of a lipid (Fig. 1, element E-7 “Oil Extraction” and pgs. 10 and 14), from the first algal biomass (pg. 4) and/or the second algal biomass (pg. 4).
In addition, the limitation “sized” is obvious under MPEP § 2144.04(IV)(A), which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (WO 2010/014797) in view of Henderson (US 2012/0152829) as applied to claim 1, further in view of Wang (US 2013/0153494) and Bloch (US 2011/0151547).
Regarding claim 2, Chi does not disclose wherein the first algal growth component does receive oxygen from any other source besides second algal growth component.
	Regarding the limitation, anaerobic or anoxic bioreactors are well-known in the prior art and would supply little to no dissolved oxygen to the first algal growth component. Wang discloses such an anoxic or anaerobic zones (paragraph [0046] or Fig. 2) as well as aerobic zones (paragraph [0049] or Fig. 2). It would have been obvious to one skilled in the art before the effective filing date to modify the system of Chi with an anaerobic reactor, such as that of Wang which in turn would be supplied with additional oxygen from the second algal growth component in order to create an aerobic reactor. This aerobic reactor would then be able to support aerobic microbes and produce byproducts from these aerobic microbes. 
Furthermore, Bloch discloses a heterotrophic growth component receiving oxygen (paragraph [0066]) from a phototrophic growth component (paragraph [0066]).
	In the analogous art of water treatment, it would have been obvious to one skilled in the art before the effective filing date to modify the system of Chi to have a heterotrophic growth receive oxygen from a phototrophic growth as in Bloch in order to make the system a closed system if necessary (Bloch, paragraph [0063]) and allow the heterotrophic growth to be able to break down toxic materials (Bloch, paragraph [0024]).
	Furthermore, regarding the limitation about oxygen supply, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Chi would be fully capable of operating in this manner. 
Regarding claim 3, Chi discloses wherein the second algal growth component does not receive carbon dioxide from any other source besides first algal growth component.
	Bloch discloses a phototrophic growth component receiving carbon dioxide (paragraph [0066]) from a heterotrophic growth component (paragraph [0064], specifically “microalgae”).
	In the analogous art of water treatment, it would have been obvious to one skilled in the art before the effective filing date to modify the system of Chi to have a phototrophic growth receive carbon dioxide from a heterotrophic growth as in Bloch in order to enable photosynthesis to occur (Bloch, paragraph [0031]).
	Furthermore, regarding the limitation about carbon dioxide supply, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Chi would be fully capable of operating in this manner. 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henderson (WO 2011/022754) – This is the WIPO publication of the Henderson PGPub cited above.
Zheng (“Two-stage heterotrophic and phototrophic culture strategy for algal biomass and lipid production”) – This is a reference concerning two-stage heterotrophic and phototrophic algal culture and how it compares to bacterial culture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799